t c memo united_states tax_court joanne c ruddy and joseph c ruddy jr petitioners v commissioner of internal revenue respondent docket no 14602-15l filed date joanne c ruddy and joseph c ruddy jr pro sese william j gregg and bartholomew cirenza for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6330 of the determination by the internal revenue service irs or respondent to uphold a notice_of_intent_to_levy the irs has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that its determination to sustain the levy was proper as a matter of law we agree and accordingly will grant the motion background the following facts are derived from the parties’ pleadings and motion pa- pers including the declarations and the exhibits attached thereto petitioners resided in maryland when they petitioned this court petitioners filed on date a joint federal_income_tax return for a revenue_agent ra in the baltimore maryland irs office conducted an examination of that return and determined a tax_deficiency of dollar_figure and an ac- curacy-related penalty of dollar_figure the ra prepared a notice_of_deficiency ad- dressed to petitioners jointly setting forth this determination the notice is dated date and has certified mail imprinted at the top left corner the ra mailed separate copies of the notice_of_deficiency to petitioner- husband and petitioner-wife at an address on forest road in cheverly maryland 1all statutory references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar forest road address petitioners concede that the forest road address was their last_known_address the ra concurrently mailed two substantially identical notices of deficiency for to petitioners at another address in cheverly maryland 64th avenue address the ra placed each notice_of_deficiency in a separate envelope which had a transparent or look-through window through which the address imprinted on each notice would appear each envelope bore a distinct 20-digit u s postal ser- vice usps certified mail number evidencing that each envelope was sent by cer- tified mail the record includes copies of all four notices of deficiency and copies of the four envelopes in which the notices were mailed all four envelopes were returned to the irs as undeliverable on date respondent included with his summary_judgment motion copies of two usps forms these show that four articles with certified mail numbers matching those on the four envelopes were received by the usps in baltimore maryland on date the forms show that two of the articles were sec_6212 provides that where a joint_return was filed the irs may send a single joint notice_of_deficiency however the irs is required whenever practicable to send any notice relating to a joint_return separately to each spouse internal_revenue_service restructuring and reform act of pub_l_no sec_3201 sec_112 stat pincite see also internal_revenue_manual pt date entitled separate notice requirements for joint returns sent to petitioners at the forest road address and that two of the articles were sent to petitioners at the 64th avenue address each form_3877 is signed by a usps employee bears the stamp of the usps facility in baltimore maryland and confirms that the number of items received by usps equaled the number of items listed on each form_3877 respondent also included with his summary_judgment motion a usps pro- duct tracking information sheet for the notice_of_deficiency sent to petitioner- wife at the forest road address this document shows that the notice left the usps facility on date that a delivery was attempted that same day and that a notice of attempted delivery was left for petitioner-wife at the forest road address petitioners did not petition this court for review of those notices and on date the irs assessed the tax and penalty for in an effort to collect this outstanding liability the irs timely sent petitioners a notice_of_intent_to_levy and your right to a hearing they timely requested a cdp hearing a settlement officer so from the irs appeals_office wrote petitioners to acknowledge receipt of their hearing request and to inform them that he had scheduled a telephone cdp hearing for date the so informed petitioners that if they wanted a collection alternative they should provide a completed form 433-a collection information statement for wage earners and self-employed individuals petitioners supplied no documents before the hearing during the cdp hearing petitioners argued that the levy was invalid on the theory that the irs had made the assessment after the period of limitations for as- sessment had expired see sec_6501 since petitioners had filed their return on date the three-year limitations_period was originally set to expire on date however upon proper mailing of the notice_of_deficiency that period was extended until date see sec_6503 because the irs had assessed the tax on date the so determined that the as- sessment was timely petitioners and the so held multiple calls and exchanged multiple letters and faxes during the next few months petitioners continued to argue that the assessment_period of limitations had expired principally by questioning whether the notices of deficiency had been properly mailed in response to that argument the so retrieved and sent petitioners copies of the first pages of the four notices of 3a question arose during the cdp hearing as to whether petitioners had signed a form_872 consent to extend the time to assess tax that extended the assessment_period of limitations even further the so informed petitioners that he did not need to resolve that question because the date assessment was timely regardless of whether petitioners had signed a form_872 deficiency and of the envelopes in which they had been mailed when petitioners continued to express dissatisfaction with this evidence and proposed no collection alternative the so concluded that further discussions would be fruitless on date the irs issued petitioners a notice_of_determination sustaining the levy petitioners timely petitioned this court for review of this determination in their petition petitioners acknowledged that the forest road address was the ad- dress shown on their income_tax return was their current address and was at all relevant times their last_known_address their sole contention was that be- cause the irs assertedly had not sent a notice_of_deficiency to this address the assessment_period of limitations had expired respondent moved for summary_judgment and petitioners filed an objection discussion a summary_judgment the purpose of summary_judgment is to expedite litigation and avoid un- necessary and time-consuming trials fla peach corp v commissioner 90_tc_678 the court may grant summary_judgment when there is no genu- ine dispute as to any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party sundstrand corp t c pincite however where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavit or otherwise showing that there is a genuine dispute for trial rule d in light of respondent’s motion the supporting affidavit the administrative record attached as exhibits to that affidavit and petitioner’s filings we find that there exists no dispute as to any material fact and that summary adjudication is ap- propriate b standard of review petitioners have not challenged the amount of their underlying tax_liability for and we accordingly review the irs determination for abuse_of_discretion only see 114_tc_176 abuse of dis- cretion exists when a determination is arbitrary capricious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir in deciding whether the so abused his discretion in sustaining the collec- tion action we consider whether he properly verified that the requirements of any applicable law or administrative procedure have been met considered any relevant issues petitioners raised and considered whether any proposed col- lection action balances the need for the efficient collection_of_taxes with the legitimate concern of petitioners that any collection action be no more intrusive than necessary see sec_6330 the only issue petitioners raised at the cdp hearing or in their petition is whether the so properly verified that the tax was properly assessed given their assertion that the irs failed to send them a notice_of_deficiency for c analysis under sec_6501 the irs is generally required to assess a tax within three years after a tax_return is filed the assessment_period of limitations is tolled when the irs mails a notice_of_deficiency to the taxpayer under sec_6212 sec_6503 the assessment_period of limitations is tolled for days once a notice_of_deficiency has been mailed and then for an additional days if the taxpayer has failed to petition the tax_court within that time sec_6213 sec_6503 dritz v commissioner tcmemo_1969_175 aff’d 427_f2d_1176 5th cir if a notice_of_deficiency was properly mailed to petitioners the period of limitations on assessment originally set to expire on date was extended by days to date the date assessment was thus timely so long as the notice_of_deficiency was properly mailed sec_6212 provides that the irs may send notice of such deficiency to the taxpayer by certified mail or registered mail actual receipt of the notice by the taxpayer is not required to establish the validity of an assessment see eg 853_f2d_1209 5th cir 297_f2d_760 9th cir however the irs must present per- suasive evidence that the notice_of_deficiency was actually mailed to the taxpayer on a particular date before it can rely on a mailing to toll the period of limitations 54_tc_1535 a properly completed usps form_3877 represents direct documentary evi- dence of the date and fact of mailing and demonstrates irs compliance with its established procedures for sending deficiency notices keado f 2d pincite- 89_tc_321 60_tc_522 aff’d 499_f2d_550 2d cir exact compliance with the form_3877 mailing procedures raises in favor of the irs a presumption of official regularity that shifts the burden of going forward to the taxpayer 724_f2d_808 9th cir united_states v ahrens f 2d 8th cir a taxpayer may rebut this presumption by affirmatively showing that the irs failed to follow its established procedures a properly completed form_3877 by itself is generally sufficient absent evidence to the contrary to establish that the notice was properly mailed to the taxpayer zolla f 2d pincite ahrens f 2d pincite 94_tc_82 even without the presumption of official regularity the irs can still prevail so long as it provides otherwise sufficient evidence of mailing 678_f3d_1371 fed cir broadly speaking the more docu- mentation the irs presents the less likely it is that minor errors or omissions will defeat its proffer and when the existence of a notice_of_deficiency is not in dispute as is the case here all that is required is evidence corroborating an actual timely mailing of the notice_of_deficiency id pincite here respondent has supplied copies of two usps forms showing that a total of four articles with certified mail numbers matching those on the four envelopes were received by the usps in baltimore maryland on date that date matches the date on the notices of deficiency each form_3877 is signed by a usps employee and bears the stamp of the usps facility in baltimore mary- land one of the forms shows that two articles were addressed to petitioners at the forest road address which they concede was their last_known_address these forms give rise to a presumption of official regularity and peti- tioners have not rebutted this presumption by showing that the irs failed to follow its established procedures petitioners allege as a defect that the certified mail numbers matching those on the form_3877 are imprinted not on the notices but on the envelopes however as we noted in garrett v commissioner tcmemo_2015_228 at there is no authority that establishes that a notice_of_deficiency sent by certified mail must bear the certified mail number here the notices of deficiency are imprinted with the words certified mail the notices bear the same date as the forms the certified mail num- bers on the envelopes match those on the forms and one of the forms establishes that separate notices were sent to petitioner-husband and petitioner- wife at what they concede was their last_known_address we thus hold here as we did in garrett that the forms are sufficient as a matter of law to establish the 4petitioners assert that the forms are incomplete because they are not signed by a postal employee and do not indicate the number of pieces of mail that the postal employee received both assertions are incorrect each form_3877 is signed by a usps employee and indicates that the total number of pieces listed by sender matches the total number of pieces received at post office validity of the assessments see id at ruling that the certified mail list evidences that the notice_of_deficiency was mailed to the taxpayer even if the presumption of official regularity were somehow thought inap- plicable here respondent would still prevail because he has provided otherwise sufficient evidence of mailing see welch f 3d pincite apart from the forms respondent has supplied mailing envelopes bearing the four certified mail numbers that appear on the forms he has also supplied a usps product tracking information sheet confirming that the notice_of_deficiency sent to petitioner-wife at the forest road address departed the usps facility on date and was delivered that same day collectively this evidence convinces us that the notices of deficiency were mailed to petitioners at their last_known_address on date see 826_f3d_1280 10th cir holding that proof of mailing was otherwise sufficient where irs produced copies of the deficiency notices the defects in the usps forms were minor and the forms were datestamped with the date on which the notices were submitted to usps aff’g tcmemo_2014_139 welch f 3d pincite affirming summary_judgment for the irs despite absence of a form finally petitioners note that one of the irs transcripts of their account does not specify the date on which the notice_of_deficiency was mailed that is true and this may have constituted an arguable irregularity in the assessment pro- cess but the remedy that petitioners seek invalidation of the assessment is im- proper in the event of such an irregularity the irs and the court are required to examine underlying documents in addition to the tax transcripts such as the no- tices of deficiency the envelopes in which they were mailed and the certified mailing list see 131_tc_197 n meyer v commissioner tcmemo_2013_268 at n although it is not clear that the circumstances required the so to examine such underlying documents here he did so and we have done the same these underlying documents establish the mailing of the notices of deficiency to petitioners’ last_known_address in sum we conclude that the so properly verified that the notices of defi- ciency were properly mailed to petitioners at their last_known_address and hence 5petitioners note that the envelopes do not themselves contain petitioners’ address this is not a defect the envelopes are look-through envelopes such that the address imprinted on the notice would show through the window see noyes v commissioner tcmemo_2017_27 at n that the tax for was timely assessed finding no abuse_of_discretion in this or in any other respect we will grant summary_judgment for respondent sustaining his determination to uphold the levy to implement the foregoing an appropriate order and decision will be entered
